                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    CITY OF SEATTLE, a municipal corporation,            CASE NO. C19-1741-JCC
10                            Plaintiff,                   MINUTE ORDER
11                 v.

12    MCKESSON CORPORATION et al.,

13                            Defendants.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on the parties’ stipulated motion for an extension of
18   time for Defendants to respond to Plaintiff’s complaint (Dkt. No. 10). Having thoroughly
19   considered the motion and the relevant record, the Court hereby GRANTS the motion. The
20   deadline for Defendants to file an answer or otherwise respond to the complaint is hereby
21   EXTENDED to 60 days after the Court’s decision on Plaintiff’s potential motion to remand or
22   the Judicial Panel of Multidistrict Litigation’s decision on a conditional transfer, whichever is
23   later.
24            //
25            //
26            //


     MINUTE ORDER
     C19-1741-JCC
     PAGE - 1
 1        DATED this 5th day of November 2019.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1741-JCC
     PAGE - 2
